Exhibit 10.1

 

SECOND AMENDMENT TO
BUSINESS LOAN AGREEMENT

 

 

This SECOND AMENDMENT TO BUSINESS LOAN AGREEMENT (“Amendment”) is entered into
as of April 30, 2004, between TRM CORPORATION (the “Borrower”) and BANK OF
AMERICA, N.A. (the “Bank”).

RECITALS

A.            Borrower and Bank are parties to that certain Business Loan
Agreement entered into as of May 15, 2003, as amended by First Amendment to
Business Loan Agreement entered into as of March 25, 2004 (the “Business Loan
Agreement”).

B.            Borrower and Bank desire to amend the Business Loan Agreement as
set forth herein.

NOW THEREFORE, the parties agree as follows:

AGREEMENT

1.             Recitals.  The Recitals are true.

2.             Definitions.  Capitalized terms used herein and not otherwise
defined shall have the meaning given in the Business Loan Agreement.

3.             Amendment to Section 1.2 of the Business Loan Agreement. 
Section 1.2 of the Business Loan Agreement is amended in its entirety to read:

“1.2         Availability Period.  The line of credit is available between the
date of this Agreement and May 31, 2004, or such earlier date as the
availability may terminate as provided in this Agreement (the “Facility No. 1
Expiration Date”).”

4.             Release.  Borrower hereby releases Bank and its officers, agents,
successors and assigns from all claims of every nature known or unknown arising
out of or related to the Business Loan Agreement which exist, or but for the
passage of time, could be asserted, on the date Borrower signs this Amendment.

5.             No Further Amendment, Expenses.  Except as expressly modified by
this Amendment, the Business Loan Agreement and all other documents executed by
the parties in connection with the transactions contemplated by the Business
Loan Agreement shall remain unmodified in full force and effect and the parties
hereby ratify their respective obligations thereunder.  Without limiting the
foregoing, Borrower expressly reaffirms and ratifies its obligation to pay or
reimburse Bank on request for all reasonable expenses, including legal fees

 

1

--------------------------------------------------------------------------------


 

actually incurred by Bank in connection with the preparation of this Amendment,
any other amendment documents and the closing of the transaction contemplated
hereby and thereby.

6.             Effective Date.  The foregoing provisions are effective upon
execution hereof.

7.             Miscellaneous.

                (a)           Counterparts.  This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original,
and all of which taken together shall constitute one and the same Amendment, it
being understood that the Bank may rely on a facsimile counterpart signature
page hereof for purpose of determining whether a party hereto has executed a
counterpart hereof.

                (b)           Governing Law.  This Amendment and the other
agreements provided for herein and the rights and obligations of the parties
hereto and thereto shall be construed and interpreted in accordance with the
laws of the State of Oregon.

                (c)           Certain Agreements Not Enforceable.  UNDER OREGON
LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE LENDERS AFTER OCTOBER
3, 1989, CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION, AND BE SIGNED BY THE
LENDERS TO BE ENFORCEABLE.

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

 

BORROWER:

TRM CORPORATION

 

 

 

 

 

 

By:

/s/ Kenneth Lewis Tepper

 

 

 

Name: Kenneth Lewis Tepper

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

BANK:

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Eric Eidler

 

 

 

Name: Eric Eidler

 

 

 

Title: Senior Vice President

 

2

--------------------------------------------------------------------------------


 

CONSENTS OF GUARANTORS

 

The undersigned Guarantor, TRM Copy Centers (USA) Corporation, consents to the
execution and delivery of the First Amendment to Business Loan Agreement between
Bank of America, N.A. and TRM Corporation set forth above and agrees that its
Continuing Guaranty dated March 17, 2000 shall continue to be applicable to all
indebtedness of TRM Corporation to Bank of America, N.A., including without
limitation all indebtedness under the Business Loan Agreement dated May 15,
2003, as amended by the First Amendment thereto and as amended by the Amendment
set forth above, subject however to the Thirty Million Dollar ($30,000,000)
limit specified in paragraph 2 of such Continuing Guaranty.

 

TRM Copy Centers (USA) Corporation

 

 

 

Dated April 30, 2004

By:

/s/ Kenneth Lewis Tepper

 

 

Name: Kenneth Lewis Tepper

 

 

Title: President and Chief Executive Officer

 

The undersigned Guarantor, TRM ATM Corporation, consents to the execution and
delivery of the First Amendment to Business Loan Agreement between Bank of
America, N.A. and TRM Corporation set forth above and agrees that its Continuing
Guaranty dated February 14, 2001 shall continue to be applicable to all
indebtedness of TRM Corporation to Bank of America, N.A., including without
limitation, all indebtedness under the Business Loan Agreement dated May 15,
2003, as amended by the First Amendment thereto and as amended by the Amendment
set forth above, subject however to the Thirty Million Dollar ($30,000,000)
limit specified in paragraph 2 of such Continuing Guaranty.

 

 

TRM ATM Corporation

 

 

 

Dated April 30, 2004

By:

/s/ Kenneth Lewis Tepper

 

 

Name: Kenneth Lewis Tepper

 

 

Title: President and Chief Executive Officer

 

 

3

--------------------------------------------------------------------------------